40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Edward PATTERSON, Jr., Plaintiff Appellant,v.CLARKE-FREDERICK-WINCHESTER REGIONAL JAIL;  Darnley Hodge,Defendants Appellees.
No. 94-6934.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  B. Waugh Crigler, Magistrate Judge.  (CA-92-301).
John Edward Patterson, Jr., appellant Pro Se.
Joseph Ross Newell, Timberlake, Smith, Thomas & Moses, P.C., Staunton, VA, for appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's* order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Patterson v. Clarke-Frederick-Winchester Regional Jail, No. CA-92-301 (W.D.Va. July 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties agreed to proceed before a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)